                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

GINA TORRES, ET AL.,                          )
                                              )
Plaintiffs,                                   )
                                              )
vs.                                           )       Case No. 4:19-CV-1525-DDN
                                              )
CITY OF ST. LOUIS, ET AL.,                    )
                                              )
Defendants.                                   )
                                              )


                 DEFENDANTS’ MEMORANDUM IN SUPPORT
    OF THEIR MOTION TO EXCLUDE THE TESTIMONY OF L. SAMUEL ANDREWS

        COME NOW Defendants Lance Coats, Glennon P. Frigerio, Joshua D. Becherer,

Nicholas J. Manasco, Ronald Allen Jr., John C. Jones, Mark S. Seper, Jon B. Long, Tim Boyce

and Benjamin Lacy (collectively “Defendant Officers”) and the City of St. Louis (“City”), by

and through counsel, and for their Memorandum in Support of Their Motion to Strike the

Affidavit of and Exclude the Testimony of Samuel Andrews, state as follows:

                                        BACKGROUND

        Plaintiff has designated L. Samuel Andrews (“Andrews”) to provide expert testimony in

this matter1. Andrews states that he was “asked to conduct a ballistics analysis of the shooting”

and he seeks to provide testimony in this case on a variety of topics. Exhibit B, Affidavit of

Andrews (“Affidavit”),¶ 6. First, Andrews purports to conduct a forensic analysis of bullet holes

in the walls of Decedent Isaiah Hammett’s (“Decedent”) home based primarily upon



1
 In their Response to Defendants’ Motion for Summary Judgment, Plaintiffs attached to their
Additional Statement of Uncontroverted Material Facts the affidavit from Andrews. See Doc.
109-7. Plaintiffs have also since provided Andrews’ report. Exhibit C.
                                                  1
measurements he made using a caliper. Second, he claims that based upon his review of

photographs taken of shell casings at the scene that it is impossible that the bullets were fired

from the Decedent’s AK-47 on the day of the shooting. Third, Andrews claims that based upon

the sounds in a cellphone video recorded across an intersection from the Decedent’s house, he

can, by sound alone, identify the style of firearms being fired.

         Andrews is precisely the type of so-called “expert” that Federal Rule of Evidence 702 is

designed to protect against. His sloppy methodologies lack any semblance of reliability and are

incapable of being tested or replicated. He is not a certified crime scene investigator, certified

crime scene analysist, or certified crime scene reconstructionist. Ex. A, Andrews’ Curriculum

Vitae; Ex. D, Deposition of Andrews, Vol. I, pp. 69-70. He is not a trained forensic sound

engineer. Ex. E, Deposition of Andrews Vol. II, p. 371. Andrews’ profession is managing a

shooting range in Lebanon, Missouri, where sniper courses are also taught. Ex. D, pp. 41-43. At

that same location, he also manufactures and sells barrels for “sniper weapon systems.” Id. at p.

62. Andrews has no training or education on how to conduct crime scene examinations or

forensic ballistics analyses. Ex. A; Ex. D, p. 29. He holds no board certifications 2 in crime scene

reconstruction, tool mark identification or criminalistics. Ex. A; Ex. D, p. 70. He is not a scientist

and possesses no relevant scientific or technical degrees. Ex. A; Ex. D, pp. 82, 148. He has never

served as a law enforcement officer, a police detective, or crime scene investigator with a law

enforcement agency. Ex. A; Ex. D, p. 84. Apart from work he has performed for Plaintiffs’

counsel, Mr. Dowd, Andrews has never been paid to investigate a shooting. Ex. D, pp. 149-150.



2
  Certifications relevant to the field of forensic ballistics and crime scene reconstruction are offered by the American
Board of Criminalistics, the International Association for Identification’s (IAI) Crime Scene Certification Board,
and the Association of Firearm and Tool Mark Examiners (AFTE). Andrews possesses no certifications from these
entities. Ex. D, pp. 69-70.


                                                           2
       Andrews’ lack of expertise in the field of forensic ballistics is further evidenced by the

flawed and unreliable methodologies he relies upon to reach his opinions in this matter.

Incredibly, Andrews retained no notes and took no photographs or created no other media

documenting his inspection of the shooting scene. Ex. D, p. 297-98. Instead, Andrews purports to

rely on his memory alone in offering his opinions regarding reconstruction of a complex shooting

scene that involved more 100 pieces of ballistics evidence – a methodology no qualified crime

scene reconstructionist would employ.

       As will be shown, the opinions Andrews renders in his Affidavit and Report are not based

upon sufficient facts or data and are not grounded in any reliable scientific principles or

methodology. For example, prior to rendering his opinion that “the alleged AK-47 shell casings

taken immediately after the shooting do not show signs of having been recently fired,” (Ex. B, ¶

13) Andrews had not even inspected the shell casings. Ex. D, pp. 259-60.

       Moreover, Andrews’ opinions based upon his review of a cell phone video recording of

the search warrant execution should be struck because Andrews is no better suited than a juror to

interpret what can and cannot be heard in this video. In order to render his opinion that he cannot

hear the sound of an AK-47 being fired on a cellphone video recording of the incident, he merely

listened to the audio, without any enhancements, using unidentified software on his home

computer. Ex. E, pp. 320-24, 360.

       As will be shown, Andrews does not possess any scientific, technical, or other specialized

knowledge that will assist the jury. This Court should therefore, pursuant to FRE 702, exclude

Andrews’ testimony, report, and affidavit in their entirety.




                                                  3
                                    Opinions of Samuel Andrews

        According to Andrews, the day after the Decedent’s shooting he was called to the Torres’

home and conducted an “extensive inspection of the ballistics evidence left behind after the

police turned control of the premises back over to the home owner.” Ex. B, Affidavit, ¶ 6.

Andrews also reviewed the “Kevin Broccard video/audio of the shooting.” ¶ 7. This references a

recording made by a citizen who stopped in his car and used his personal cell phone to record the

SWAT team as they approached the Decedents’ residence to execute the search warrant. ¶ 7.

Based on his review of this cell phone recording, Andrews states that, in his opinion, “it is clear

there was no announcement by the police before the breach, flash band and shots being fired as

claimed by the police in their post shooting interviews and depositions.” Id.

        Next, Andrews renders the opinion that there are “no bullet hole entries in the home that

match a 7.62 caliber gun.” ¶ 12. In support of that conclusion Andrews simply states that “[t]he

width of the entry holes made are either much too small or much too large to have come from

and [sic] AK-47 model rifle.” ¶ 12. Based on this purported finding, Andrews states that he “can

testify beyond any question that the damage done to the walls of the Torres home shown in the

Departments’ photographs were not done with an AK-47 cal. gun.” Id. at ¶ 12.

        Andrews also opines that “the alleged AK-47 shell casings taken immediately after the

shooting do not show signs of having been recently fired” because, according to Andrews’

inspection of photographs of the shell casings, he does not observe “any of the normal markings

of a recently fired shell.” ¶ 13.

        According to Andrews, “[w]hen the round of an AK-47 is ejected to allow the next round

to enter the chamber it causes scratches on the casings as it is ejected causing ‘extraction

marks.’” ¶ 14. Based upon his view of photographs of the casings on the floor of the Torres



                                                  4
home, the casings “do not have these shiny markings because the casings in the photographs

show oxidation.” Based upon this, he concludes that “AK-47 casings had not been fired on June

7, 2017.” ¶ 14.

       Andrew’s Affidavit also makes impermissible credibility determinations by calling into

question the Defendant Officers’ account of events. First, Andrews claims that, based upon his

review of the cell phone recording of this incident, “it is clear there was no announcement by the

police before the breach, flash bang and shots being fired as claimed by the police in their post

shooting interviews and depositions.” ¶ 8. Andrews claims this is so because based upon his

own personal review of the audio of the cellphone video he can hear the announcement at the

3:50 mark, but he says, he does not hear an announcement at the beginning of the video. Id.

       Next, Andrews provides the opinion that “the Officers were using an alleged

‘compromise’ to turn the knock and announce [search warrant] into a battering ram breach flash

bang assault.” ¶ 9. Although the point Andrews is making is difficult to discern, it appears that

he is arguing that the Defendant Officers lied about the need to call a “compromise” in order to

later justify their use of a battering ram to breach the door and the deployment of a flash bang. In

his Affidavit, Andrews states that “[t]he Officers then claim to have called a ‘compromise’,

which is a no knock battering ram breach with a flash bang and approximately 93 shots fired.” ¶

9. “However, the Officers thereafter claim that they knocked and announced which is directly

conflicting evidence.” Id.

       This Court should find that, first, Andrews is unqualified to provide opinions concerning

the ballistics evidence at the scene, and second Andrews is unqualified to provide opinions

relating to his interpretation of the cell phone video recording. This Court should further find that




                                                  5
Andrews’ opinions are premised upon a lack of facts and data and rely upon scientifically

unreliable methodologies.

                                      LEGAL STANDARD

       The admission of expert testimony is governed by FRE 702; Wagner v. Hesston Corp.,

450 F.3d 756, 758 (8th Cir. 2006). Rule 702 provides:

       A witness who is qualified as an expert by knowledge, skill, experience, training,
       or education may testify in the form of an opinion or otherwise if: (a) the expert's
       scientific, technical, or other specialized knowledge will help the trier of fact to
       understand the evidence or to determine a fact in issue; (b) the testimony is based
       on sufficient facts or data; (c) the testimony is the product of reliable principles and
       methods; and (d) the expert has reliably applied the principles and methods to the
       facts of the case.
       “The touchstone for the admissibility of expert testimony is whether it will assist or be

helpful to the trier of fact.” McKnight ex rel. Ludwig v. Johnson Controls, Inc., 36 F.3d 1396,

1408 (8th Cir. 1994). The party seeking admission of expert testimony has the burden of

establishing admissibility. Lauzon v. Senco Products, Inc., 270 F.3d 681, 686 (8th Cir. 2001).

The proponent of the expert testimony must prove its admissibility by a preponderance of the

evidence. Lauzon v. Senco Prods., Inc., 270 F.3d. 681, 686 (8th Cir. 2001).

       FRE 702 requires a trial judge to act as a “gatekeeper.” Russell v. Whirlpool Corp., 702

F.3d 450, 456 (8th Cir. 2012) quoting Kumho Tire Co. v. Carmichael, 526 U.S. 137, 141 (1999).

As “gatekeeper,” a trial court must determine at the outset whether a proffer of expert testimony

“both rests on a reliable foundation and is relevant to the task at hand.” Daubert v. Merrell Dow

Pharms., Inc., 509 U.S. 579, 597 (1993). The trial judge should admit expert testimony only if it

is both relevant and reliable. Id. To demonstrate the expert testimony is relevant, “‘the proponent

must show that the expert’s reasoning . . . was applied properly to the facts at issue.’” Khoury v.


                                                  6
Philips Med. Sys., 614 F.3d 888, 892 (8th Cir. 2010) quoting Barrett v. Rhodia, Inc., 606 F.3d

975, 980 (8th Cir. 2010).

       Further, opinions that “merely tell the jury what result to reach” are not admissible. Lee v.

Andersen, 616 F.3d 803, 809 (8th Cir. 2010); Advisory committee’s note Fed. R. Evid. 704; Hale

County A & M Transp., LLC v. City of Kansas City, Missouri, 998 F. Supp. 2d 838, 845 (E.D.

Mo. Feb. 5, 2014). Although expert testimony is not objectionable simply because it embraces an

ultimate issue to be decided by the trier of fact, “[a] trial court may, however, exclude opinion

testimony if it is so couched in legal conclusions that it supplies the fact finder with no

information other than what the witness believes the verdict should be.” Williams v. Wal-Mart

Stores, Inc., 922 F.2d 1357, 1360 (8th Cir. 1990) citing Fed. R. Evid. 704(a); Hogan v. AT&T,

812 F.2d 409, 411 (8th Cir. 1987).

       In addition, it is “plain error to admit testimony that is a thinly veiled comment on a

witness’ credibility.” United States v. Benedict, 815 F.3d 377, 382 (8th Cir. 2016) citing Nichols

v. Am. Nat'l Ins. Co., 154 F.3d 875, 884 (8th Cir. 1998). “It is the exclusive province of the jury

to determine the believability of the witness. . . An expert is not permitted to offer an opinion as

to the believability or truthfulness of a [witness’s] story.” Bachman v. Leapley, 953 F.2d 440,

441 (8th Cir. 1992). See also DiCarlo v. Keller Ladders, Inc., 211 F.3d 465, 468 (8th Cir. 2000)

(citation omitted) (determining the credibility of a witness is the jury’s province, whether the

witness is lay or expert).

                                           ARGUMENT

          I.   This Court should strike Andrews’ Affidavit and bar him from testifying
               because Plaintiffs have not carried their burden of showing that Andrews is
               qualified as an expert in the field of forensic ballistics or crime scene
               reconstruction or that he is qualified to conduct a forensic audio analysis.




                                                  7
        Andrews is unqualified to render opinions on crime scene reconstruction and forensics

ballistics within a reasonable degree of scientific certainty. First, Andrews has no experience,

professional or otherwise, analyzing ballistics evidence at shooting scenes or conducting crime

scene investigations3. Ex. A, Ex. D, pp. 149-150. He possesses no certifications in the fields of

crime scene investigation, forensic ballistics, crime scene reconstructionist, or tool mark

identification. Ex. A; Ex. D, p. 70. He is not a scientist and possesses no relevant scientific

degrees in engineering, physics, or math. Ex. A; Ex. D, pp. 82, 148. He has never served as a law

enforcement officer, a police detective, or otherwise worked in law enforcement. 4 Ex. A; Ex. D,

p. 84. He has never worked in a law enforcement crime laboratory analyzing evidence collected

from crime scenes. Ex. A, Ex. D, p. 146. He has never published articles or given presentations

on crime scene investigations. Ex. AA. He has never been recognized by a Court as an expert in

any field. Ex. D, p. 145. Decedent’s death is the first and only fatal shooting he has investigated,

period. Ex. D, pp. 149-150.

        Despite his lack of training and qualifications, Andrews claims that his knowledge of the

“laws of physics5” equips him to perform crime scene investigations 6. However, Andrews cannot

point to any training, education or instruction qualifying him to competently and reliably apply

the “laws of physics” in the context of a crime scene investigation. He possesses no degrees or

certifications in the fields of science, technology, engineering or math. Ex. A; Ex. D, pp. 82, 148.

His undergraduate degree, earned in 1985, is in business administration. Ex. A; Ex. D, p. 15.


3
  Andrews testified that he has previously been shown evidence from shooting scenes by former City police officers,
but he had never previously to conducted a shooting scene investigation. Ex. D, p. 149.
4
  Andrews claims that he, in the past, has provided sniper and SWAT team training sessions to officers who were
employed by the St. Louis Metropolitan Police Department, however, it is unclear how this experience qualifies him
to conduct a crime scene investigation. Moreover, Andrews admits that he holds no Missouri’s Peace Officer
Standards and Training Program (POST) licensing or accreditation.
5
  Ex D, p. 265
6
  For example, when asked to explain his basis for his opinion that an “oxidized” bullet increases in dimension,
Andrews merely replied, “[t]hat’s a physical law, ma’am.” Ex. D, p. 256, ln. 23-25.

                                                         8
Although he claims to have taken science coursework while studying as an undergrad, having

taken an undergraduate physics course nearly 40 years ago does not qualify Andrews to reliably

examine and analyze ballistics evidence at a shooting scene in 2017.

        In Bird v. Jefferson County Sheriff's Dep’t, 2009 U.S. Dist. LEXIS 24945 (E.D. Mo.

March 25, 2009), this court struck the testimony of a purported expert witness who sought to

provide opinions regarding the propriety of defendants’ use of deadly force and the alleged lack

of proper training. Id. at *10. The Court barred the witness from testifying, finding “little or

nothing in [the witness’] resume that demonstrates a particularized knowledge of crime scene

investigation.” Id. at *6.

        In Bird, the plaintiff filed a § 1983 action alleging that the decedent’s constitutional rights

were violated when he was shot and killed by police officers during the alleged commission of a

crime. Id. at *1. The purported expert had worked for thirteen years as a private investigator. Id.

at *6. In that role, he had investigated mainly allegedly fraudulent insurance claims and

conducted background investigations. Id. at *6-*7. He also had worked 25 years as a police

officer, serving as a patrol officer and as a detective. Id. at *7. He also served for a year and a

half as the officer assigned to investigating police misconduct. Id.

        The court noted, however, that his resume did not indicate that as a police officer he was

trained as a crime scene investigator or in the field of crime scene reenactment. Id. at 7. In fact,

the court noted the purported expert had “never investigated a single incident involving an

officer-related shooting.” Id. at 7. Moreover, the purported expert had not been recognized by a

court as an expert in any area of law enforcement. Id. at *8. The Court further found “nothing in

his report or deposition that provides an explanation or any link between his past experiences as

a police officer and insurance fraud investigator and/or background investigator with the



                                                   9
speculations and conclusions he reaches as to what occurred” on the date of the incident. Id. at

*8-*9. Likewise, the Court found “nothing in his resume or deposition that provides any

educational or field training to support his speculations and conclusions.” Id. at *9. The Court

therefore concluded that the purported expert “lacks the credentials and training to provide

expert testimony regarding crime scene evaluation, expert testimony as to the use of deadly force

by law enforcement officials, and/or the lack of training in the use of deadly force by law

enforcement officials.” Id. at *9.

       In White v. United States, 2018 U.S. Dist. LEXIS 82334 at *23-*26 (E.D. Mo. May 16,

2018, this Court found that plaintiffs’ purported experts, mechanical engineers who were

accident scene reconstructionists but not experts on the issues of ballistics, bullet trajectory

analysis, or shooting reconstruction, were not qualified to give their opinions regarding

defendant’s location at the time of decedent’s shooting because “the question of where a shooter

was standing requires a different kind of expertise” than accident scene reconstruction. Id. at

*23-*26.

       In that case plaintiffs designated two mechanical engineers to offer opinions about the

defendant’s location relative to the decedent’s vehicle and whether defendant was in danger of

being hit by the vehicle at the time he fired shots, killing the decedent. Id. at *21. The Court

found the two engineers typically performed accident reconstruction for cases involving car

accidents or claims of product malfunctions and noted that the expert’s previous “work as an

expert witness has been within the realm of accident reconstruction where the injury at issue was

caused by the accident itself.” Id. at 24. By contrast in White, the Court noted, the experts had

“tried to determine where [the defendant] was located when he shot into the suspects’ vehicle

based upon bullet trajectories and estimated speed and location of the car.” Id. at *24. The Court



                                                  10
concluded that although the engineers “may be accomplished accident reconstructionists, and

they appear to be qualified to opine as to the trajectory of the suspects’ vehicle when it collided

with the bucket truck, the question of where a shooter was standing requires a different kind of

expertise.” Id. at 26. Accordingly, the Court found the engineers unqualified to testify as

ballistics experts given that they had “no experience, training, or education in bullet trajectory

analysis.” Id. at *24.

        Here, for all the same reasons identified by the Court in Bird and White, this Court should

conclude that Andrews is unqualified to provide opinions relating to forensic ballistics and crime

scene investigation or reconstruction. Plaintiffs have not carried their burden to show that

Andrews is an expert in bullet trajectory analysis or crime scene reconstruction. Andrews has

never been employed as a crime scene investigator or forensic ballistics analyst. No court has

recognized Andrews as an expert in ballistics, crime scene investigation or in any field

whatsoever. Ex. D, p. 145. He cannot point to any educational or field training relating to

forensic ballistics or crime scene investigation. He possesses no certifications in these fields and

has not earned any degrees in a relevant field of science. Although Andrews teaches people how

to shoot at his shooting range and manufactures component firearms parts, “none of this is any

indication of a special expertise in crime scene investigation, reenactment or reconstruction.”

Bird, 2018 U.S. Dist. LEXIS 82334 at *8. An expert cannot “‘render an opinion on an entirely

different field or discipline.’” Wheeler v. John Deere Co., 935 F.2d 1090, 1100 (10th Cir. 1991).

        By contrast, in United States v. Shipp, 422 F. Supp. 3d 762, 769 (E.D. N.Y. Nov. 26, 2019),

the district court found a detective qualified to provide testimony in the field of ballistics, precisely

what weapon was used in a shooting incident. There, the district court noted that, “[i]n the course

of his work, he has “analyzed and tested the operability of over 1500 firearms” and



                                                   11
“microscopically examined thousands of pieces of ballistics evidence.” Id. at 769. “He has

completed multiple trainings in the area of toolmark analysis, including the two-and-a-half-year

NYPD Firearms Examiner Training Program, and he now trains others in the proper procedures

around conducting ballistics examinations.” Accordingly, the court found the detective competent

to testify regarding firearms toolmark analysis. Id. at 784.

        Here, unlike Shipp, Plaintiffs are unable to carry their burden to show that Andrews’

experience firing weapons and manufacturing barrels qualifies him to perform a forensic analysis

of a complex shooting scene like the one at issue in this case. Andrews lacks the requisite

qualifications required by FRE 702, and his Affidavit should be struck and he should be barred

from providing any testimony in this case concerning forensic ballistics or shooting scene

reconstruction.

        Moreover, Andrews has no training, education or experience that qualifies him to perform

a forensic analysis of gunshot acoustics or sound recordings. Ex. A. Andrews purports to provide

opinions relating to what he believes he does or does not hear in the cellphone video recording.

However, Andrews has not been trained in how to conduct forensic audio analysis. Ex. E, p. 371.

Aside from slowing down the audio recording, he made no enhancements to the digital file prior

to listening to it. Ex. E, p. 320-324. Moreover, there is no indication that he relied upon

professional-grade audio equipment in his review of the audio recording. Id. at p. 320-23, 360.

        Andrews lacks the qualifications to render opinions on these topics within a reasonable

degree of scientific or engineering certainty. Andrew’s Affidavit should be struck and he should

not be permitted to testify in this matter.

         II.      This Court should further strike Andrews’ Affidavit and bar his testimony
                  that there was no AK-47 fired because that opinion is not based on sufficient
                  facts or data.



                                                 12
        This Court should find that Andrews’ opinion that no AK-47 was fired is based on

insufficient facts and data because Andrews failed to consider the results of laboratory tests of

physical evidence seized from the house following the shooting that establishes that the

Decedenet’s Inter Ordnance Sporter AK-47 type rifle was indeed fired.

        Following this incident, a City of St. Louis Police Department evidence technician

recovered multiple expended 7.62 caliber bullets and 10 Barnaul stamped 7.62x39mm caliber

cartridge cases from the residence. Testing was performed on the recovered ballistics evidence

by Julie Davis (“Davis”), a qualified firearms examiner employed by the St. Louis Police

Department, who completed an 11-month training program at the Federal Bureau of Alcohol,

Tobacco, Firearms and Explosives National Firearms Examiner Academy. Ex. F, Affidavit of

Julie Davis, ¶¶ 2, 4.

        Through testing, Davis concluded, to a reasonable degree of scientific certainty, that 9 of

10 Barnaul stamped 7.62x39mm caliber cartridge cases recovered from the scene had been fired

in the Inter Ordnance Inc. make, Sporter model, 7.62x 39mm caliber semi-automatic rifle seized

from the scene. Id. at ¶¶10-11. Further testing performed by Davis showed that the expended

7.62 caliber bullets recovered from the scene were consistent with having been fired from an

AK-47 style rifle. Id. at pp. 130-137. Davis’ findings and supporting documentation and

photographs are contained in Laboratory Report #9 (Ex. F, pp. 5-185).

        At his deposition Andrews was unable to speak to the findings in Laboratory Report #9

(Deposition Exhibit J) and could not say one way or another whether those findings had any

bearing on his opinion that no AK-47 type rifle was fired during the incident. Ex. E, p. 329-333.

Instead, when questioned about the findings contained in Laboratory Report #9, Andrews

resorted to attacking the credibility and integrity of the City Police laboratory (see Ex. E, page



                                                 13
332-334: “if this lab had any credibility, . . . I’m not sure I give this lab a whole lot of

credibility”). From there, Andrews insinuated that the laboratory had fabricated evidence,

speculating without any basis that “that evidence could have been created in the lab.” Ex. E, p.

334.

        It is clear that Andrews completely failed to consider Davis’ findings, contained in

Laboratory Report #9, prior to arriving at his opinion that no AK-47 was fired in the residence

that day. To be sure, neither his Affidavit nor Report addresses Davis’ finding that the 7.62

caliber bullets recovered from the scene were consistent with having been fired from an AK-47

style rifle, and Andrews ignores that 9 of the 10 Barnaul stamped, 7.62x39mm caliber cartridges

cases recovered from the scene bear firing pin and breech face impressions that match test shots

fired from Hammett’s Inter Ordnance Sporter Model rifle. When questioned about the existence

of this ballistics evidence and the findings contained in Laboratory Report #9, Andrews could

not provide a reasonable explanation for why that information should be discounted and instead

resorted to wild speculation that the laboratory “could have” “created” the evidence. Ex. E, p.

334. This Court should find that Andrews’ opinion that no AK-47 was fired is not based upon

sufficient facts and data.

        Further, Andrews’ opinion that “[t]here are no bullet hole entries in the home that match

a 7.62 caliber gun” is likewise unreliable because it is based on insufficient facts and data. At his

deposition Andrews was unable to provide basic information about the ballistics damage he

observed at the home. Andrews was not able to say how many total bullet holes he observed at

the scene and could only testify that he believes “there were more than 50.” Ex. E, pp. 297-98.

Andrews was, and is, unable to state how many bullet holes he identified during his visit

because, quite incredibly, he has no notes from his visit. Id. at 297-98. Although Andrews claims



                                                  14
he measured each entry bullet hole during his first visit to the house, he is unable to provide the

measurements because he did not create any documentation:

                  Q. And you don't have any documentation that you can refer to

                  that will tell you the measurement of every entry hole you

                  identified?

                  A. No, I just kept finding .223 and -- and – and 9 millimeter holes

                  and kept moving onto the next hole looking for a .311 hole.

                  Q. So, you're not in any position to tell us each measurement for

                  each hole?

                  A. Not unless you want to go back to the scene and have me

                  remeasure them.

Ex. E, p. 298.

       Andrews initially claimed that he thinks he “may have” taken notes while doing the

inspection but admitted that he did not rely upon them in rendering his opinions and currently

has no documents memorializing the measurements he took that day. Ex. D, p. 174. Even

viewing photographs of the ballistics damage did not refresh Andrews’ memory:

                 I don’t think that I can go hole by hole and tell you from looking at

                 the picture exactly what the diameter is or even if it’s an entry or

                 exit hole from the photograph. I kind of have to see the other side of

                 the wall and see the path through to really be able to do that

                 accurately and scientifically . . .

Ex. D, p. 216, ln. 12-18. Andrews admitted he had nothing to which he could refer to for that

information. Ex. D, p. 216, ln. 7-9. At a second day of , Andrews testified that he was merely



                                                       15
relying upon his memory of his visits to the home to provide his testimony. Ex. E, p. 300. In light

of Andrews’ failure to take notes and contemporaneously document his observations, it appears

Andrews relied solely upon his memory to form his opinions in this case. Ex. E, p. 300, ln. 15-

20. Andrews conceded that memory is imperfect. Id.

        Moreover, notably, prior to authoring his Affidavit, Andrews had not personally

inspected the shell casings recovered by the Police Department 7. Rather, Andrews viewed

(unidentified) photographs taken of the casings 8 and concluded they “do not have any of the

normal markings of a recently fired shell.” ¶ 13. Andrews further states that the “pictures of the

casings lying on the floor of the Torres home” do not have “extraction marks” “because the

casings in the photographs show oxidation.” ¶ 14. Andrews, however, did not examine the shell

casings microscopically, much less in person, prior to providing the opinion that they do not

have “extraction marks.” Ex. E, p. 333. In rendering his opinion, he is relying solely upon his

review of a group of photographs of the cartridges taken at the scene. The photographs reviewed

by Andrews were taken by an evidence technician solely for the purpose of marking and

documenting the location of the cartridges at the scene of the shooting. Ex. G, Deposition of

Jennifer Sommer, pp. 17, 27. It is quite clear that these photographs were never intended to be

used for the purpose of toolmark identification.

        Unlike the analysis performed by qualified firearms examiner Davis, Andrews did not

view the shell casings microscopically. Andrews does not refer to or rely upon any sort of

standard or protocol that would espouse the reliability of identifying markings on cartridges just



7
  Andrews also had not personally inspected the wooden door to Hammett’s room prior to rendering the opinions he
included in his Affidavit. Ex. D, p. 230
8
  Andrews was also unable to identify the photographs he viewed to form his opinion that the shell casings showed
oxidation: “Ma’am, I looked at 700 photos. There’s about five photos of the 7.62 by 39 brass. Just pick one.” Ex. D,
p. 258, ln. 8-15.

                                                        16
by looking at evidentiary photos taken on the scene. Andrews admitted, in any event, it is not

impossible for a bullet showing signs of “oxidation” to be fired from a gun. Ex. D, p. 260, ln. 5-

8.

       Andrews’ failure to document his observations and his admission that memory is

imperfect beg the question: “what data and facts did he actually rely upon in drafting his

Affidavit and Report?” This Court should find that Andrews’ opinion that the AK-47 shells

photographed immediately after the shooting “had not come from a cartridge that was recently

fired” is based on insufficient facts and data and fails the requirements of FRE 702. Accordingly,

this Court should bar Andrews from testifying that no AK-47 was fired the day of the shooting.

                   a. Andrews' Affidavit should further be excluded in its entirety because
                      his opinions are not based on sufficient facts or data because he had
                      not inspected sufficient physical evidence prior to rendering those
                      opinions.

       In his Affidavit, Andrews opines that that no bullet hole entries in the home match a 7.62

caliber gun and that photographs taken after the shooting of the AK-47 shell casings were not

recently fired “because they do not have any of the normal markings of a recently fired shell.”

Ex. B, ¶¶ 12, 13. He also asserts vaguely that “the Department’s photographs of the alleged AK-

47 shell casings do not match up with the ballistics evidence of the scene.” Id. at ¶ 14.

       This Court should strike Andrews’ affidavit in its entirety because the date on which he

authored the Affidavit, Andrews had not inspected any of the physical evidence seized by the

police on the day of the shooting. Ex. B, p. 6; Ex. D, p. 178.

       Following the shooting on June 7, 2020, Evidence Technician Jennifer Sommer

documented and seized physical evidence, including bullet casings, bullets, and the door to

Decedent’s bedroom. Doc. G, p. 17, 18, 26, 49-50, 51. The AK-47 type rifle located next to

Decedent was seized by Detective Robert Skaggs. Id. at p. 37.

                                                 17
       Prior to May 28, 2020, the date on which he signed his Affidavit, Andrews had not

viewed or inspected the 95 cartridge cases, which included ten 7.62 cartridge cases bullets, the

bullets and the bedroom door seized by police. Ex. D, pp. 176-177; Ex. G, pp. 26, 49, 51.

Andrews’ inspection of that evidence did not occur until a month later on June 23, 2020. Ex. D,

pp. 176-177.

       Thus, prior to rendering his opinion that “[t]here are no bullet hole entries in the home

that match a 7.62 caliber gun,” Andrews had failed to inspect the wooden door to Hammett’s

room, which had sustained significant ballistics damage. Ex. H. Prior to rendering his opinion

that the AK-47 shell casings “were not recently fired,” he had failed to inspect the shell casings.

What this means is that prior to opining that no AK-47 had been fired in the residence, Andrews

had only inspected and considered a fraction of the physical evidence.

       Given that Andrews had failed to inspect any of the physical evidence recovered by the

City Police Department, including 95 cartridge cases and the bedroom door, it is clear that the

opinions he proffers in the Affidavit are without sufficient foundation. This Court should find

that the opinions in Andrews’ Affidavit are not based upon sufficient facts or data and strike his

Affidavit in its entirety because this testimony fails to meet the requirements of FRE 702.

       III.    Andrews’ Affidavit should be struck and he should be barred from testifying
               in this case because his opinions are not the product of reliable principles and
               methods.

                   a. Andrews’ opinion that there is no evidence that a Sporter 7.62x39
                      Semi-Automatic Rifle was fired at 4241 S. Kingshighway is not the
                      product of reliable principles and methods.

       FRE 702 requires that an expert’s testimony be the product of reliable principles and

methods and that the expert has reliably applied the principles and methods to the facts of the

case. The Supreme Court has identified four Daubert factors to guide courts in evaluating the



                                                 18
reliability of expert testimony: (1) whether the theory or technique has been tested; (2) whether

the theory or technique has been subject to peer review and publication; (3) whether the potential

error rate is known; and (4) whether the theory or technique is generally accepted in the relevant

scientific community. First Union Nat'l Bank v. Benham, 423 F.3d 855, 861 (8th Cir. 2005)

citing Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 593-94 (1993).

       Here, Andrews was unable to identify a reliable methodology that he employed in

rendering his opinion that there are “no bullet hole entries in the home that match a 7.62 caliber

gun.” Ex. B, ¶ 12. Andrews’ sole basis for that statement is his conclusion that “[t]he width of

the entry holes made are either much too small or much too large to have come from and [sic]

AK-47 model rifle.” Id. at ¶ 12. Andrews’ opinion that the bullet holes were either “too small” or

“too large” to have come from an AK-47 is based solely upon his visual inspection to identify

“entry” holes and then using a caliper to measure the exterior of the hole. Ex. D, p. 155, 225.

However, by Andrews’ own admission, there are limitations to that approach, and as a result, he

is unable to measure every entry hole:

       [T]here are certain holes where you don’t have a hole. When the bullet strikes the
       surface at an acute angle, you have half a hole. And, so, if you’ve got 180 degree
       circle, then you’ve got something to measure. If you don’t have 180 degree circle,
       then it’s more difficult to – to get a super accurate measurement.”

Ex. D, p. 225.

       Given that Andrews’ admission that he is unable to “get a super accurate measurement”

on a hole if the bullet strikes the surface at an acute angle, his technique for determining the

caliber of bullets is clearly prone to error. To further complicate matters, Andrews testified that

whether the angle of the bullet as it crosses through a substance affects the size of the hole

“depends on the depth of the material.” Ex. D, p. 251.




                                                 19
       Moreover, there is no evidence that Andrews’ technique has been tested; has been subject

to peer review and publication; and is generally accepted in the relevant scientific community.

Daubert, 509 U.S. at 593-94. At his deposition Andrews was unable to identify any particular

peer-reviewed paper or scientific literature that he relied upon in rending his opinions. However,

according to Andrews, he has “read thousands of scientific articles to learn what [he] knows

about ballistics and science and physics and metallurgy and all of the things that allow me to

understand what I’m looking at . . .” Andrews claimed he relied upon the “collective knowledge

gained from all of those articles.” Ex. D, pp. 158-59.

       Andrews purports to rely upon his generalized knowledge of ballistics, science and “the

laws of physics.” (Ex. D, p. 265, ln. 22). However, given Andrews’ lack of credentials in the

fields of forensic ballistics and crime scene investigation, Plaintiffs cannot carry their burden to

show that Andrews reliably applied these highly generalized, complex scientific principles to the

specific task of determining the caliber of bullet that passed through a particular substrate.

       Further, Andrews methodology is incapable of replication or being tested. See Daubert,

509 U.S. at 592 (stating “a key question to be answered in determining whether a theory or

technique is scientific knowledge that will assist the trier of fact will be whether it can be (and

has been) tested.”) At his deposition, Andrews claimed that he used a laser during his first visit

to the shooting scene on June 8, 2017 to assist with rendering his opinions in this case. Ex. D, pp.

292, 305. In generally describing his methodology for using a laser, Andrews testified that he

“likes to get as far away from the hole as [he] can and . . . [he] like[s] to shine a laser through

the hole. And when [he] get[s] the largest, roundest imprint on the surface on the opposite side of

the hole, [he has] achieved . . . maximum precision in alignment of the laser.” Id. at p. 305.




                                                  20
       Based on this description alone, it is virtually impossible to replicate his work. Andrews

admits has no notes documenting this process. Id. at 292. As a result, there is no reliable way to

replicate it. It is unclear how far Andrews stood from the hole when he shined the laser, and he

has nothing documenting his trajectory determinations for each hole he shined the laser through.

Curiously, he fails to explain how he, while working alone, stood “as far away from the hole as

[he] can” on one side of a wall and was simultaneously in a position to make observations about

where the laser was visible on the other side after it passed through the exit hole. Moreover, the

wooden door to the bedroom, which sustained extensive ballistics damage, was not even present

in the home on June 8, 2017 when he supposedly used this technique. Ex. D, p. 229-30.

       Also, significantly, Andrews’ testimony concerning key aspects of the case changed from

day 1 to day 2 of his deposition. When asked during day 1 of his deposition whether he made any

“attempt to determine where the shooter or shooters who fired from the bedroom were located?

Andrews answered that, “Well, that's a very difficult thing to do to a precise degree . . . ” Ex. D,

p. 249. However, on the second date of his deposition, Andrews changed his testimony, instead

testifying he had in fact conclusively determined that a shooter had fired from “the back door of

the bedroom from the back of the house through the -- through the front door of the bedroom.”

Ex. E, p. 310. He called this conclusion “clear as day.” Id.

       Andrews further testified that he did not make trajectory determinations for all bullet

holes. Ex. D, p. 266. Instead, Andrews testified that he could infer the trajectory of several holes

based upon his review of a single hole. Andrews claims he “only really needed to look at the

direction of one [hole] carefully to get an idea where all three were. So, I did not look at every

single hole and every direction of every hole and document that. I did not do that, but --but I did

select holes.” Ex. D, p. 243. This methodology, which involves arbitrarily excluding evidence



                                                 21
from consideration and presuming its consistency with limited evidence selected, is inherently

unreliable.

       Andrews further testified that “[w]hen you look at a tight grouping of holes that were

obviously fired from the same weapon from the same position, they all have an identical

trajectory. You don't need to look at all of them. You can see with your eye if there's a slight

variance and then you would inspect that. But when you've got a grouping of holes -- Two

people cannot occupy the same space with two weapons, so a trajectory will generally, if it's the

same trajectory on multiple holes, will generally represent one shooter if the holes are close

together on their impact marks. Id. at p. 244.

       Andrews methodology was essentially to look at a grouping of bullet holes with his

naked eye and look for “slight variance” in the trajectory. If he did not note a “slight variance”

between the holes based upon his visual examination he would then infer that all the bullet holes

had an “identical trajectory.” This methodology – viewing a grouping of holes to see if there’s a

“slight variance” – simply cannot be tested for accuracy and precision. This is especially so

given that Andrews has no notes or photographs documenting his findings.

       FRE 702 requires that an expert’s testimony be the product of reliable principles and

methods and that the expert has reliably applied the principles and methods to the facts of the

case. Here, Andrews claims he simply applied the “laws of physics” and the knowledge he has

gleaned from “thousands” of “scientific articles,” but never identified any particular principles or

techniques widely accepted in field of modern forensic ballistics that he relied upon. Plaintiffs’

fail to show that Andrews techniques have been tested and subject to peer review and publication

or that these techniques are generally accepted in the relevant scientific community. Daubert,

509 U.S. at 593-94. Accordingly, Plaintiffs have not carried their burden to show that Andrews



                                                 22
employed a scientifically reliable methodology to the facts of this case. See United States v.

Black Hills Power, Inc., 2006 U.S. Dist. LEXIS 101215 at *122-128 (D. S.D. June 12, 2006)

(barring opinion of purported wood preservation expert that lightening did not strike pole where

he based his opinion upon visual observation of less than a dozen other power poles that have

been struck by lightning and he did not have pictures of the char on the previous poles and could

not state that he was aware of any peer-reviewed, scientific literature that would support his

theory.)

                   b. The Court should exclude Andrews’ opinion that he cannot hear an
                      AK-47 fired during the cellphone recording because that opinion is
                      not based on any reliable principle or method and he possesses no
                      specialized training, skill or knowledge to conduct a forensic analysis
                      of a sound recording.

       In his Affidavit, Andrews claims he has listened to the cell phone audio recording and “at

no time do I hear an AK-47 fired.” Ex. B, ¶ 10. He claims that based upon his “comparisons of

firearm ‘signatures’ of the 5414 Kingshighway shooting recorded in the Broccard video there

can be no doubt or dispute that there was never an AK-47 fired at the time of this raid.” Id. at ¶

10. The Court should strike this opinion not only because Andrews is unqualified to provide it,

but also because it is not the product of reliable methods and principles.

       First, Andrews lacks any education or training that qualifies him to render opinions on or

conduct a forensic analysis of gunshot acoustics. Ex AA, Resume of Andrews; Ex. E, Deposition

of Andrews Vol. II, p. 371. Moreover, Andrews did not make any enhancements to the

recording, aside from playing it in slow motion, prior to observing the recording and rendering

his opinions. Ex. E, p. 320-324. Plaintiffs have not established that Andrews used a reliable

methodology to render his opinions about the cell phone audio. In fact, Andrews could not recall




                                                 23
the name of the software he used to play the cellphone recording on his home computer. Id. at p.

320-23, 360.

       Moreover, Andrews’ interpretation of the audio recording is not based on sufficient facts

and data. In fact, Andrews lacked knowledge of even the most basic information concerning the

conditions in which the recording was made. Andrews, for example, did not determine how far

the cellphone was located from the house during the shooting or what type of microphone (or

phone) recorded the recording. Ex. E, pp. 326, 357-58. He did not know for certain whether the

person making the recording was inside or outside of a car. Id. at 325. Because he could not

identify the make and model of cellular phone and its microphone used to record the incident, he

could not have taken into consideration the capabilities and limitations of the particular cell

phone microphone. His methodology did not account for how the walls and structures within the

Decedent’s house would affect the travel of the sound waves emitted from a gun. Although

Andrews claims that he considered the possibility of some reverberation in the urban

environment, he did not factor that into his analysis because he “just didn’t find it significant.”

Ex. E, p. 364.

       Pursuant to FRE 702, this Court should bar Andrews from testifying that the cellphone

video recording does not depict an AK-47 being fired because he is unqualified to conduct a

forensic audio analysis of gunshot acoustics, he lacks sufficient facts and data about the

circumstances in which the audio was recorded, and further, Plaintiffs fail to show his opinions

are the product of reliable principles and methods.

        IV.      The Court should exclude Andrews’ opinion that the officers did not
                 announce themselves prior to breaching the door because that opinion is
                 based solely upon his observation and interpretation of a video recording and
                 Andrews employs no specialized skill or knowledge with regard to the
                 interpretation of digital videos.



                                                 24
       In the Affidavit, Andrews also proffers the opinion that “there was no announcement by

the police before the breach, flash bang and shots being fired as claimed by the police in their

post shooting interviews and depositions.” Ex. B, ¶ 8. Andrews bases this claim exclusively upon

his contention that he can hear the police announce “Police we have a search warrant” at the

video’s 3:50 mark “but at no other time during the video.” Id. Aside from his review of the

cellphone video, he relies upon no other evidence that officers did not yell “Police Search

Warrant” prior to breaching the door.

       This Court should exclude Andrews’ opinion because he is in no better position than the

Court or the jurors to review the video and make conclusions about what sounds are or are not

perceptible. In rendering his opinion that the officers cannot be heard announcing before the

breach, Andrews employed no specialized knowledge, training or experience relating to the

analysis of the digital audio files. Rather, as discussed above, his opinion that “there was no

announcement by the police before the breach, flash bang and shots being fired” is based solely

upon his review of the video, using no enhancements.

       “When cases involve review of videotaped events, an expert’s opinion should not be

permitted when the expert is no better suited than the jury to interpret the video’s contents.”

Sherrod v. McHugh, 2018 U.S. Dist. LEXIS 163538 at *104 (D.D.C. Sept. 25, 2018) citing

Estate of Collins v. Wilburn, 253 F. Supp. 3d 989, 992 (E.D. Ken. 2017); see also Dunlap v.

Hood, 2009 U.S. Dist. LEXIS 11643, 2009 WL 362292 at * 1 (N.D. Tex. 2009) (“Because [the

expert] is no better suited than the jury to interpret the contents of the video [showing an alleged

use of excessive force], his supplemental opinion is not the proper subject of expert testimony.”).

       In Lee v. Andersen, the Eighth Circuit held that the opinion of an expert who used

“simple observation” to interpret the contents of video images captured by a surveillance video



                                                 25
were inadmissible because that opinion would not have assisted the jury. 616 F.3d 803, 809 (8th

Cir. 2010). In Lee, the plaintiff sued a police officer and city pursuant to § 1983 arising from the

death of the plaintiff’s son. The officer testified he shot the decedent during a pursuit after he

observed the decedent turn his upper body one-hundred-and-eighty degrees toward the officer

while holding a gun in his right hand. Id. at 806. Surveillance cameras captured parts of the

incident. Id. at 807. In that case the plaintiff’s designated expert used digital video recording and

processing technology to increase the contrast of the video images captured by the surveillance

video. Id. at 808. The expert “clarified” seven frames and opined in his report that the decedent

did not have a firearm in his right hand during the moments before the shooting occurred. Id.

When asked what methods and principles he used to interpret images, the expert replied that the

first method is “simple observation.” Id. The district court noted the expert’s conclusion was

“based on his observation of the video – he did not employ any technique or utilize any

specialized skill that is unavailable to the jury” and excluded the opinion that decedent did not

have a gun in his hand because “the jury does not need assistance in determining whether they

can see a gun or any other object in the decedent’s hand.” Id.

       The Eighth Circuit affirmed the trial court’s decision. Id. at 809. It ruled that the expert’s

opinion that the decedent did not have a gun in his hand was properly excluded under FRE 702

because “the jury was entirely capable of analyzing the images and determining whether

[decedent] had anything in his hands.” Id. According to the Court “[t]he opinion would not have

assisted the jury but rather would have told it what result to reach. Id.

       Pursuant to Lee, it is proper for the Court to bar Andrews from testifying that “there was

no announcement by the police before the breach, flash bang and shots being fired” because

Andrews’ opinion is premised entirely upon his observations of the cell phone video recording.



                                                  26
Absent some specialized skill or knowledge, Andrew’s opinion regarding his observation of the

events depicted in a recording do not assist the trier of fact. FRE 702; Lee, 616 F.3d at 809.

Andrews did not provide any enhancements to the cellphone audio recording, aside from playing

it in slow motion, prior to making his observations. Ex. E, p. 220-323. Since Andrews employs

no specialized knowledge or skill with regard to the analysis or enhancement of digital audio

recordings, he is in no better position than a juror to listen to the cellphone video of this incident.

       Moreover, “an expert cannot be presented to the jury solely for the purpose of

constructing a factual narrative based upon record evidence.” Highland Capital Mgmt L.P. v.

Schneider, 379 F. Supp. 2d 461, 469 (S.D.N.Y. July 19, 2005). Andrews’ interpretation of the

events depicted in the video recording of this incident is not based upon any technique or a

specialized skill. Jurors, and this Court, are fully capable of listening to the cell phone recording

of this incident and determining whether the officers announce themselves prior to breaching the

door. See also Wallingford v. Olson, 592 F.3d 888, 893 (8th Cir. 2010) (rejecting plaintiff’s

version of facts where video evidence “conspicuously refutes and completely discredits” the

plaintiff’s version). This Court should exclude Andrews’ opinion that the police did not

announce themselves prior to breaching the door pursuant to FRE 702 because his observations

of the cell phone video recording will not assist the jury.

         V.    The Court should exclude Andrews’ opinions concerning the Defendant
               officers’ announcement of a “compromise” because Andrews relies upon no
               specialized knowledge, skill, experience, training, or education to render that
               opinion, and moreover, it is an impermissible opinion on Officer Defendants’
               credibility.

       Andrews also purports to provide the opinion that the Defendant Officers lied when they

testified that they called a “compromise.” Ex. B, ¶ 9. According to Andrews, that testimony is an

after-the-fact justification of the use of a battering ram and flash bang. Id. The Court should



                                                  27
strike this opinion because it is an improper credibility determination that comments on the

truthfulness of a witness’s testimony. Further, this Court should strike this opinion because it is

not based upon any specialized knowledge, skill, experience, training or education.

       Credibility determinations are the exclusive province of the jury. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 255 (1986). No expert is permitted to offer an opinion as to the

believability or truthfulness of a witness’s testimony. Id.; Bachman, 953 F.2d at 441.

       No expert witness is permitted to offer their own opinions as to the truthfulness of a

witness’s story, but that is exactly what Andrews does here. Andrews attempts to construct a

factual narrative of what he believes happened and the Defendant Officers’ motivations for

providing certain testimony. These opinions are based exclusively upon his review of the cell

phone video recording and the Defendant Officers’ testimony. He relies upon no specialized skill

or knowledge in reaching this opinion, which is nothing more than an impermissible credibility

determination.

       The Court should therefore strike Andrews’ opinion that the Defendant Officers called a

“compromise” in order to justify the use of the battering ram and flash bang because that opinion

is premised upon improper credibility determinations and invades the province of the jury. See

United States v. Benedict, 815 F.3d 377, 382 (8th Cir. 2016) citing Nichols v. Am. Nat'l Ins. Co.,

154 F.3d 875, 884 (8th Cir. 1998) (stating that is “plain error to admit testimony that is a thinly

veiled comment on a witness’ credibility”).

        VI.      Andrews’ Report fails to comply with Rule 26(a)(2)(b), and his Report and
                 Affidavit must therefore be stricken.

       Andrews’ Report and Affidavit should further be excluded because his Report fails to

include a complete statement of all opinions Andrews’ will express and his basis and reasons for

them as required by Rule 26(a)(2)(B)(i).

                                                 28
       With respect to the disclosure of expert witnesses, Rule 26(a)(2)(B) requires that

Plaintiffs must provide a written report for any witness retained or specially employed to provide

expert testimony, as is the case here. Ex. D, p. 144. The Report must contain “a complete

statement of all opinions the witness will express and the basis and reasons for them” and “the

facts or data considered by the witness in forming them.” Fed. R. Civ. P. 26(a)(2)(B)(i)-(ii).

       Andrews failed to include in his Report a complete statement of all opinions he intends to

express and the basis and reasons for them. Numerous times at his deposition it was revealed that

Andrews intended to testify about opinions that he failed to include in his Report. For example,

Andrews testified he believed police had wiped up blood at the scene. Ex. D, pp. 182-83. This

claim was not included in his Report. Ex. C. Andrews also testified that he observed bullet holes

in the bedroom window closest to the front of the house on the south side that had not been

documented by City evidence technicians. Id. at pp. 187-88. Again, he failed to include that

opinion in his Report. Id. at p. 188; Ex. C. Next, he claimed evidence had been removed from the

house, but again, that opinion was absent from his Report. Id. at pp. 191, 195; Ex. C. Most

significantly, Andrews testified that the evidence technician “missed” bullet casings at three

different locations in and around the house, including a casing he claims he found near in the

kitchen area. Id. at pp. 157, 178, 192. Once again, Andrews failed to include that opinion in his

Report. Id.; Ex. C.

       Clearly, Andrews’ failure to include a complete statement of all opinions he intends to

express and the basis and reasons for them violates Fed. R. Civ. P. 26(a)(2)(B)(i). Rule 37(c)(1)

is clear: “If a party fails to provide information or identify a witness as required by Rule 26(a) or

(e), the party is not allowed to use that information or witness to supply evidence on a motion…

unless the failure was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1). Here, there



                                                 29
is no justification for Andrews’ failure to comply with the clear requirements of Rule

26(a)(2)(B). Andrews’ failure to comply with Rule 26(a)(2)(B)’s requirements is certainly not

harmless. Defendants are extremely prejudiced by Andrews’ failure to include all the opinions he

intends to offer at trial and the full and complete basis and reasons for those opinions. This Court

should strike his Affidavit and bar him from testifying at trial.

                                          CONCLUSION

        For all the foregoing reasons, L. Samuel Andrews is unqualified to provide expert

testimony in the fields the forensic ballistics, shooting scene reconstruction or audio forensics.

Further, Plaintiffs have not carried their burden to show that his testimony is based upon

sufficient facts or data or that his testimony is the product of reliable scientific principles and

methods. Pursuant to FRE 702, his testimony is inadmissible.

        WHEREFORE, Defendants respectfully request that this honorable Court strike Andrews’

Affidavit (doc. 109-7) submitted in connection with Plaintiff’s Response in Opposition to

Defendants’ Motion for Summary Judgment and bar him from testifying at trial.

                                                       Respectfully submitted,

                                                       JULIAN BUSH
                                                       CITY COUNSELOR

                                                  By: /s/ Erin K. McGowan
                                                     Erin K. McGowan #64020MO
                                                     Andrew Wheaton #65269 MO
                                                     1200 Market Street, Room 314
                                                     City Hall
                                                     St. Louis, Mo 63103
                                                     (314) 622-3361
                                                     (314) 622-4956 fax
                                                     WheatonA@stlouis-mo.gov
                                                     McGowanE@stlouis-mo.gov
                                                     Attorneys for Defendants




                                                  30
                                CERTIFICATE OF SERVICE
       I hereby certify that on September 23, 2020 the foregoing was electronically filed with the
Clerk of the Court to be served by operation of the Court’s electronic filing system.

                                                    /s/ Erin K. McGowan




                                               31
